Per Curiam:

The reply of H. E. Walter to the amended.' answer of Oliver P. and S. F. Hill was sufficiently verified ■ to deny any appointment or authority alleged in the • answer. (Gibson v. Shorb, 7 Kan. App. 732, 52 Pac. 579.)
We have read the evidence in the case and do not find that, in legal effect, it differs materially from the evidence ■ introduced on the former trial, which was held insufficient to support a judgment for defendants below. (Walter v. Logan, 63 Kan. 193, 65 Pac. 225.)
The judgment will be reversed and a new trial granted.